MEMORANDUM DECISION                                                        FILED
                                                                      Jun 08 2018, 5:57 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      CLERK
                                                                       Indiana Supreme Court
regarded as precedent or cited before any                                 Court of Appeals
                                                                            and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General
Anthony S. Churchward, P.C.
Fort Wayne, Indiana                                      Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Denise Hoskins,                                          June 8, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1711-CR-2649
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         02D06-1601-F3-1



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1711-CR-2649 | June 8, 2018            Page 1 of 4
                                             Case Summary
[1]   Denise Hoskins appeals her conviction for level 3 attempted robbery following

      a jury trial. Hoskins argues that there was insufficient evidence to support her

      conviction. Finding that the evidence was sufficient, we affirm.


                                 Facts and Procedural History
[2]   The evidence most favorable to the verdict shows that on January 5, 2016,

      Hoskins attempted to leave a J.C. Penney store without paying for clothes that

      she was carrying. After walking through the store doors and triggering the store

      alarm, Hoskins was stopped by one of J.C. Penney’s loss prevention officers,

      Kimberly Blair. Hoskins tried to escape by running past Blair, who grabbed her

      arm. Hoskins threw the clothes outside the store, and Blair tried to handcuff

      her. Blair was only able to secure one handcuff before the two fell to the

      ground in a scuffle. Hoskins grabbed Blair’s hair and wouldn’t let go, even as

      other store workers attempted to restrain her. After a mall security officer

      arrived on scene, Hoskins stopped resisting and was escorted to the J.C. Penney

      loss prevention office until the police arrived.


[3]   In addition to theft and battery, the State charged Hoskins with level 3 felony

      attempted robbery. The State subsequently dismissed the theft and battery

      charges. At trial, the jury found Hoskins guilty of attempted robbery, and she

      was sentenced to fifteen years. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1711-CR-2649 | June 8, 2018   Page 2 of 4
                                     Discussion and Decision
[4]   Hoskins challenges the sufficiency of the evidence supporting her conviction.

      In reviewing an insufficient evidence claim, we do not reweigh the evidence or

      judge the credibility of witnesses. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind.

      2009). Rather, we consider only the evidence that supports the verdict and the

      reasonable inferences arising therefrom. Id. “We will affirm if there is

      substantial evidence of probative value such that a reasonable trier of fact could

      have concluded the defendant was guilty beyond a reasonable doubt.” Id.


[5]   Indiana Code Section 35-42-5-1 provides in pertinent part that a person who

      knowingly or intentionally takes property from another person or from the

      presence of another person by using or threatening the use of force on any

      person commits robbery, a level 3 felony if it results in bodily injury to any

      person other than the defendant. “A person attempts to commit a crime when,

      acting with the culpability required for commission of the crime, the person

      engages in conduct that constitutes a substantial step toward commission of the

      crime.” Ind. Code § 35-41-5-1.


[6]   Hoskins concedes that she intentionally took a substantial step toward taking

      the clothes out of the store without paying. She also concedes that force was

      used that resulted in bodily injury to Blair. However, she argues that the

      evidence does not show that she used any force or threat of force to take the

      clothing from the store, and thus at most she was guilty of theft. Hoskins’s

      argument ignores the principle that “[i]f the use of force is necessary to

      accomplish the theft and elude the person in possession of the property, it is
      Court of Appeals of Indiana | Memorandum Decision 02A05-1711-CR-2649 | June 8, 2018   Page 3 of 4
      part of the robbery.” Cooper v. State, 656 N.E.2d 888, 889 (Ind. Ct. App. 1995).

      Here, the evidence showed that Hoskins used force in an unsuccessful attempt

      to elude Blair. This force was therefore a part of the attempted robbery.1

      Accordingly, we affirm Hoskins’s conviction.


[7]   Affirmed.


      Bailey, J., and Brown, J., concur.




      1
        An abandonment defense by Hoskins would likely not have succeeded at trial. To successfully assert an
      abandonment defense, the decision to withdraw from a crime must be voluntary and in no way attributable
      to extrinsic factors that increase the odds of detection or make a crime more difficult. Jones v. State, 87
      N.E.3d 450, 457 (Ind. 2017). Thus, a reasonable factfinder could likely find that the altercation with Blair
      was an extrinsic factor that hindered the completion of the crime.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1711-CR-2649 | June 8, 2018                Page 4 of 4